LOWENSTEIN, Judge,
concurring in result.
I concur with the majority affirming the judgment for Kliethermes and One Way on Mr. Stevens’ consortium claim, and in treating as abandoned the Stevens’ appeal as to the liability of Domino’s. For different reasons, I agree the case should be reversed and remanded for new trial only on the percentage of fault question.
I disagree with the majority which bases a reversal on a failure of the evidence to support Kliethermes’ instructions inviting the jury to assess the plaintiff’s comparative fault.
To make a submissible case on Stevens’ comparative fault, Kliethermes had the burden of proof and was required to adduce either substantial evidence of probative value or inferences that could be reasonably drawn from circumstantial evidence. Henderson v. Terminal Railroad Assoc., 736 S.W.2d 594 (Mo.App.1987); Bridgeforth v. Proffitt, 490 S.W.2d 416 (Mo.App.1973) (emphasis added). “Substantial evidence is that which, if true, has probative force upon the issues and from which the trier of facts can reasonably decide a case.” Sheridan v. Sunset Pools of St. Louis, 750 S.W.2d 639, 641 (Mo.App.1988).
All of the evidence regarding how the accident happened consisted of the testimony by Kliethermes, Mrs. Stevens and Martin. Summarized, Kliethermes testified he was some five minutes behind in his pizza delivery. He was driving a truck in “fair condition” which may have had a “broken belt” on two of the tires. He testified that when he crossed the median he went “straight” on the other side. He pled guilty to careless and imprudent driving. Stevens testified she saw Kliethermes’ vehicle careening between lanes, she slowed down and she switched lanes, took a hand off the steering wheel and adjusted her seat back before the collision. The reasonable inferences from this evidence are that if she had time to do these acts, she also had time to swerve in the other direction or to have stayed in the outside lane, as did the witness Martin, to avoid Kliethermes.
Generally, contributory negligence is a matter for the jury and should be taken from them “only if reasonable minds could not differ as to the existence or absence of negligence.” Powell v. Norman Lines, Inc., 674 S.W.2d 191, 197 (Mo.App.1984). A directed verdict is a drastic action because it takes the case away from the jury, and it should be granted only if reasonable persons could not differ on the disposition of the case. Hawkins v. Compo, 781 S.W.2d 128, 133 (Mo.App.1989). Furthermore, a directed verdict is seldom proper where proof is dependent upon oral testimony, as it is here. Moore v. Smith, 657 S.W.2d 664, (Mo.App.1983); Kartsonis v. Hardwick, 628 S.W.2d 714, 715 (Mo.App.1982). Upon review, this court will view the evidence in the light most favorable to the nonmoving party, which here is Kliet-hermes. Id. Viewed in a light most favorable to the submission, Cowan v. Perryman, 740 S.W.2d 303, 304 (Mo.App.1987), the jury could have believed the defendant’s truck came down the left lane and could have inferred some negligence to the plaintiff because of the actions she took when danger appeared. Under the compa*452rative fault doctrine announced in Gustafson v. Benda, 661 S.W.2d 11 (Mo. banc 1988), any contributory fault charged to the claimant diminishes proportionately the amount of the award. Kramer v. Chase Resorts, Inc., 777 S.W.2d 647, 650 (Mo.App.1989). (Emphasis added).
There is not even a hint of any new or different evidence that could be presented on the fault issue. The pizza driver will still be flying through the air on the wrong side, Ms. Stevens will still be adjusting, and the witness won’t have remembered any more.
If as the majority says there was insufficient evidence of Stevens fault before, such will be the same again. Both sides stood on their evidence, and the jury could have inferred from the evidence Mrs. Stevens could, and did have time and necessary distance to take evasive action using the highest degree of care. No experts or reports are needed to reinforce the reasonable inferences. If, as the majority holds, there was insufficient evidence to support the giving of an instruction on Stevens’ fault, then such a submission was in error, and the plaintiff gets all the verdict damages. That result, would amount to a directed verdict for the plaintiff on the issue of negligence — not a common conclusion.
The dispositive issue presented in this case concerns the scope of appellate review of comparative negligence in a suit where the jury’s apportionment of fault to a party-plaintiff is not supported by substantial evidence but the plaintiff’s motion for new trial has been overruled. The apportionment here would be the equivalent of an award on the damages issue of either $5 or $5 million.
When as here, a motion for new trial has been overruled, the correct standard of review is the trial court's ruling will be upheld if there was substantial evidence to support the verdict. Anderson v. Mutert, 619 S.W.2d 941, 946 (Mo.App.1981), citing to Goodin v. May, 474 S.W.2d 33, 35 (Mo.App.1971), (“In the final analysis, whether an appeal follows the denial or granting of a motion for new trial, the ultimate function of the reviewing court is to determine if the trial court’s order was proper.”) “Under Missouri law, a jury verdict will not be overturned unless there is a complete absence of probative facts to support the verdict.” Treon v. Hayes, 721 S.W.2d 789, 791 (Mo.App.1986); Massey-Ferguson Credit Corp. v. Black, 764 S.W.2d 137, 145 (Mo.App.1989); Minden v. Otis Elevator Co., 793 S.W.2d 461, 462 (Mo.App.1990). This court will not weigh the evidence because that is the sole function of the trial court. Veach v. Chicago and Northwestern Transportation Company, 719 S.W.2d 767 (Mo. banc 1986). Instead, this court will determine only whether the trial court abused its discretion in overruling plaintiff’s motion for new trial, and in entering judgment on the jury’s verdict. Clark v. Quality Dairy Company, 400 S.W.2d 78, 81-82 (Mo.1966) (Appellate court’s function under acts of 1891 and 1895 relating to new trials is not to interfere with a trial court’s discretionary rulings and not to weigh conflicting evidence, but, instead, to reverse only if there is no substantial evidence to support it, or if errors of law were committed by the trial court).
In determining whether there was substantial evidence or a complete absence of probative facts to support the verdict, a court must view the evidence in the light most favorable to the non-moving party, Anderson v. Mutert, 619 S.W.2d at 946, and to the verdict and trial court’s approval of it. Schrock v. Lawrence’s Estate, 327 S.W.2d 836, 837 (Mo.1959). Evidence favorable to the jury’s finding that Mrs. Stevens was '83% at fault is that once Kliet-hermes jumped the median, Mrs. Stevens responded by changing lanes, reducing her speed and moving her seat back. Kliet-hermes argues that if she had time to do these acts, she also could have swerved into the road’s right shoulder to miss Kliet-hermes as he swerved back and forth between the right and left northbound lanes. Kliethermes, however, is bound by his own admission that he lost, control over his vehicle that had defective tires as he was trying to pass another car in the rain at dusk. He admitted pleading guilty to a charge of careless and imprudent driving. The jury’s apportionment of 83% fault to *453Mrs. Stevens is not supported by substantial evidence, and the trial court abused its discretion in overruling Mrs. Stevens’ motion for new trial.
I am not unmindful of a dubious precedent in suggesting the ability of appellate court review of a jury verdict. In this case, viewed in a light favorable to the verdict, there was not sufficient evidence to support a verdict assessing 83% of fault to Mrs. Stevens. It would only be in the rarest of cases where, on appeal, either party may successfully contest the verdict on apportionment of fault when it has survived a new trial motion. Only in a factual situation such as the one here, where evidence is immune to credibility considerations and it so blatantly contradicts the verdict, should an appeals court intervene. There is no substantial evidence in the case at bar to justify an 83% apportionment of fault to Mrs. Stevens. This result would be consistent with the principles of law applied in Illinois and New Jersey that permit appellate courts to review juries’ appor-tionments of fault. See e.g., Ford v. City of Chicago, 132 Ill.App.3d 408, 87 Ill.Dec. 240, 476 N.E.2d 1232 (1 Dist.1985); Kohutko v. Four Columns, Ltd., 148 Ill.App.3d 181, 101 Ill.Dec. 198, 498 N.E.2d 522 (1 Dist.1986); Lowe v. Kang, 167 Ill.App.3d 772, 118 Ill.Dec. 552, 521 N.E.2d 1245 (2 Dist.1988), and Bishop v. Harski, 191 N.J.Super. 109, 465 A.2d 577 (L.1983).
What this decision comes down to is an attempt to correct an obvious mis-assessment of fault between the two drivers. The easy solution would be to let stand the jury verdict, citing the limited scope of Missouri appellate review. The majority seeks to correct a bad result — my only quarrel is the method used. To say the contributory fault instruction was not or might not have been supported by evidence carries only the conclusion a directed verdict should have been entered for the plaintiff. Since she has not appealed the amount, the majority approach should mandate a $60,000 judgment to Ms. Stevens.
The course used by the majority falls into the same trap it says snares the dissent. An appellate court must review the quantum (or weight) of evidence to submit a contributory fault instruction. To reach a decision there was insufficient evidence of Ardys’ fault here to submit, involves the same deductive process as the dissent in concluding there was insufficient evidence to support the verdict. There was sufficient evidence to give instruction No. 12, I would give another jury another chance to fairly apportion fault. There is no need to now determine the submissibility of this instruction.
I concur in result and would reverse and remand only for a new trial on the issue of comparative fault on Mrs. Stevens’ claim, and would affirm the remaining portion of the judgment.